DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 6/24/22.  As requested, claims 9 and 10 have been amended.  Claims 1-20 are pending in the instant application.
In response to the amendment, the 112 (b) rejection of claims 9 and 10 have been withdrawn.

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive.
With respect to the 103 rejection of claims 1, 5-11 and 13-20 as being unpatentable over Boyle in view of Carter and Wong, Applicants argue the following:
Claim 1 recites: “at least one nutrient comprising glutamine.” The Office Action
acknowledges that “Boyle et al. fails to teach the dressing comprises at least one nutrient
comprising glutamine.” Office Action, page 5. The Office Action relies on Carter and Wong to
allegedly teach the use of glutamine as a nutrient in a dressing that can be used by improve
wound healing as described in the Applicant’s Specification. See, Office Action, page 5.
Specifically, the Office Action alleges Carter teaches “resorbable polymers that may be use[d] to
prepare the dressing [can] include such proteins that comprise amino acids such as glutamine.”
Office Action, page 5. Carter teaches that resorbable polymers “may be used to prepare the
devices (dressing or implants).” Carter, paragraph [0037]. Carter further teaches that glutamine
is a type of resorbable polymer that can be used in a dressing. Id. Importantly, Carter
understands polymers that are resorbable to be polymers that are “broken down in the body and
eventually eliminated from the body.” Carter, paragraph [0027]. In Carter, glutamine in a
dressing can be “broken down by the body and eventually eliminated from the body.” Carter
does not describe and does not understand glutamine to be absorbable as a nutrient by tissue
through a dressing. Consequently, while Carter may teach the use of glutamine in a dressing,
Carter would not understand, and person skilled in the art would not be taught, that glutamine
can be provided proximate to a wound to nutritionally supplement wounds that may be receiving
poor nutrition due to poor vasculature surrounding the wound. See, Specification, paragraph
[0084].

The Office Action further argues that Wong would teach a person skilled in the art to
apply glutamine to a dressing to improve deficiency of glutamine as a nutrient to improve the
healing process. Office Action, page 5. The Applicant respectfully disagrees. Wong teaches to
provide 7 g of glutamine as a dietary supplement only. Wong, Brief Summary. Wong nowhere
describes, teaches, or suggests that glutamine as a nutrient can be absorbed by tissue in a method outside of the normal dietary absorption process. Consequently, while Wong may teach that glutamine can be provided as a dietary supplement to improve wound healing, Wong provides no teaching that glutamine can be provided proximate to a wound to nutritionally supplement wounds that may be receiving poor nutrition due to poor vasculature surrounding the wound. See, Specification, paragraph [0084].

The Office contends that one having ordinary skill in the art, is skilled in the wound healing art and knows that amino acids are substances needed to repair body tissue by making proteins that help the body; thus, they are nutrients. Carter et al. teaches it is known to incorporate proteins that comprise amino acids, for example glutamine, in a wound dressing in order to a treat a wound (see the Abstract and para. [0037]).  It must be further noted that the amino acid glutamine is resorbed by the body and is an alternative way of providing glutamine to a user.
Wong teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of the teachings in both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine, when preparing the dressing of Boyle et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
Applicants’ arguments with respect to clams 2-19 are predicated upon the assumption that Boyle in view of Carter et al. and Wong are non-obvious and allowable; however, the Office has not concluded claim 1 is allowable and are therefore Applicants’ argument with respect to claims 2-19 are moot in light of the remarks presented above.
With respect to claim 20, Applicants argue that claim 20 recites features that are similar or analogous to the features of claim 1 and is allowable over Boyle in view of Carter et al. and Wong for similar or analogous reasons.  However, the Office disagrees since it has not concluded that claim 1 is allowable and are therefore Applicants’ argument with respect to claim 20 are moot in light of the remarks presented above with respect to claim 1.
With respect to the 103 rejection of claims 1-4 as being unpatentable over Cullen 
et al. in view of Carter and Wong, Applicants argue the following:
Claim 1 recites: “at least one nutrient comprising glutamine.” The Office Action
acknowledges that “Cullen et al. fails to teach the dressing comprises at least one nutrient
comprising glutamine.” Office Action, page 13. The Office Action relies on Carter and Wong
to allegedly teach the use of glutamine as a nutrient in a dressing that can be used by improve
wound healing as described in the Applicant’s Specification. See, Office Action, page 13.
Specifically, the Office Action alleges Carter teaches “resorbable polymers that may be use[d] to
prepare the dressing [can] include such proteins that comprise amino acids such as glutamine.”
Office Action, page 13. Carter teaches that resorbable polymers “may be used to prepare the
devices (dressing or implants).” Carter, paragraph [0037]. Carter further teaches that glutamine
is a type of resorbable polymer that can be used in a dressing. Id. Importantly, Carter
understands polymers that are resorbable to be polymers that are “broken down in the body and
eventually eliminated from the body.” Carter, paragraph [0027]. In Carter, glutamine in a
dressing can be “broken down by the body and eventually eliminated from the body.” Carter
does not describe and does not understand glutamine to be absorbable as a nutrient by tissue
through a dressing. Consequently, while Carter may teach the use of glutamine in a dressing,
Carter would not understand, and person skilled in the art would not be taught, that glutamine
can be provided proximate to a wound to nutritionally supplement wounds that may be receiving
poor nutrition due to poor vasculature surrounding the wound. See, Specification, paragraph
[0084].

The Office Action further argues that Wong would teach a person skilled in the art to
apply glutamine to a dressing to improve deficiency of glutamine as a nutrient to improve the
healing process. Office Action, page 13. The Applicant respectfully disagrees. Wong teaches to
provide 7 g of glutamine as a dietary supplement only. Wong, Brief Summary. Wong nowhere
describes, teaches, or suggests that glutamine as a nutrient can be absorbed by tissue in a method outside of the normal dietary absorption process. Consequently, while Wong may teach that glutamine can be provided as a dietary supplement to improve wound healing, Wong provides no teaching that glutamine can be provided proximate to a wound to nutritionally supplement wounds that may be receiving poor nutrition due to poor vasculature surrounding the wound. See, Specification, paragraph [0084].

Again, the Office contends that one having ordinary skill in the art, is skilled in the wound healing art and knows that amino acids are substances needed to repair body tissue by making proteins that help the body repair body tissue by making proteins to help the body making proteins to help the body; thus, they are nutrients. Carter et al. teaches it is known to incorporate proteins that comprise amino acids, for example glutamine, in a wound dressing in order to a treat a wound (see the Abstract and para. [0037]). It must be further noted that the amino acid glutamine is resorbed by the body and is an alternative way of providing glutamine to a user.
Wong teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine when preparing the dressing of Cullen et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
Applicants’ arguments with respect to claim 12 as being unpatentable over Boyle in view of Carter et al. and Wong as applied to claim 1, and in further view of Grossman is predicated upon the assumption that claim 1 is non-obvious and allowable over Boyle in view of Carter et al. and Wong; however, the Office has not concluded claim 1 is allowable and are therefore Applicants’ argument with respect 12 as being allowable by virtue of its dependency on claim 1 is moot in light of the remarks presented above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,795,210 (“Boyle et al.”) in view of U.S. Patent Application Publication No. 2015/0374878 (“Carter et al.”) and NPL The Use of Specialised Amino Acid Mixture in Pressure Ulcer Wound Healing Rates-A Placebo Controlled Trial (“Wong”).
As regards claim 1, Boyle et al. discloses wound dressings comprising oxidized cellulose and human recombinant collagen that substantially discloses Applicant’s presently claimed invention.  More specifically, Boyle et al. discloses a dressing (Abstract) configured to be positioned adjacent to a tissue site (for treatment of chronic wounds (para. [0042]), the dressing comprising: oxidized regenerated cellulose (ORC) and collagen (para. 0027]).
Boyle et al. fails to teach the dressing comprises at least one nutrient comprising glutamine.  However, Carter et al. discloses devices such as dressings for wound care (Abstract).  Carter et al. teaches resorbable polymers that may be used to prepare the dressing include such as proteins that comprise amino acids, for example, glutamine (para. [0037]). It must be further noted that the amino acids such as glutamine are resorbed by the body and is an alternative way of providing glutamine to a user.
Wong in teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine when preparing the dressing of Boyle et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 5, modified Boyle et al. discloses the dressing of claim 1, further comprising an antimicrobial agent (see para. [0022], the wound dressing may comprise therapeutic wound healing agents such for example, antimicrobials).
As regards claim 6, modified Boyle et al. discloses the dressing of claim 5, wherein the antimicrobial agent comprises silver (see para. [0022], lines 5-8, which discloses the antimicrobial discloses silver).
As regards claim 7, modified Boyle et al. discloses the dressing of claim 6, except wherein the silver is complexed with the ORC.  However, Carter et al. teaches that it is further known to provide its wound dressing with additional wound healing agents such as silver when preparing the dressing or after preparation of the dressing (paras. [0048] and [0047]) in order to speed up the healing process.
In view of Carter et al., it would have been it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have the silver adding to the dressing during preparation of the dressing, thereby complexing the silver with the ORC as an alternate means to provide silver in the dressing of Boyle et al. in order to achieve the predictable result preventing bacterial growth at the tissue site as well as within the dressing, resulting in reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 8, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a sponge (see the Abstract).
As regards claim 9, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second surfaces, note the disclosure of the backing layer opposite the wound facing side of the active layer, i.e. dressing, in para. [0032] and that the active layer is in contact with the wound, para. [0031]).  Modified Boyle et al. fails to disclose that the glutamine is applied to the dressing such that at least about 90% of the glutamine by weight is within about 50% of the thickness of the first surface (interpreted as the dressing).  Absent a critical teaching and/or or a showing of unexpected results derived from applying the glutamine to the dressing such that at least 90% of the glutamine by weight is within about 50% of the thickness of the dressing, the Office contends such a limitation does not patentably distinguish Applicant’s invention over the prior art since it would have been prima facie obvious to one having ordinary skill in the art to provide the glutamine on the first surface, such that at least 90% of the glutamine is close to the first surface to be initially deposited at the tissue site and the remaining just below the first surface such that during initial absorption of the dressing, substantially all of the glutamine is delivered to the wound in order to increase the rate of healing.
As regards claim 10, modified Boyle et al. discloses the dressing of claim 9, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second surfaces, note the disclosure of the backing layer opposite the wound facing side of the active layer, i.e. dressing, in para. [0032] and that the active layer is in contact with the wound, para. [0031]).  Modified Boyle et al. fails to disclose that the glutamine is applied to the dressing such that at least about 99% of the glutamine by weight is within about 50% of the thickness of the first surface (interpreted as the dressing).  Absent a critical teaching and/or or a showing of unexpected results derived from applying the glutamine to the dressing such that at least 99% of the glutamine by weight is within about 50% of the thickness of the dressing, the Office contends such a limitation does not patentably distinguish Applicant’s invention over the prior art since it would have been prima facie obvious to one having ordinary skill in the art to provide the glutamine on the first surface, such that at least 99% of the glutamine is close to the first surface to be initially deposited at the tissue site and the remaining just below the first surface such that during initial absorption of the dressing, substantially all of the glutamine is delivered to the wound in order to increase the rate of healing.
As regards claim 11, modified Boyle et al. discloses the dressing claim 1, wherein the dressing is formed from a composition comprising the ORC, the collagen, and the glutamine (note the rejection of claim 1 above, which discloses the dressing is prepared with glutamine).
As regards claim 9, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second surfaces, note the disclosure of the backing layer opposite the wound facing side of the active layer, i.e. dressing, in para. [0032] and that the active layer is in contact with the wound, para. [0031]).  Modified Boyle et al. fails to disclose that the glutamine is applied to the dressing such that at least about 90% of the glutamine by weight is within about 50% of the thickness of the first surface (interpreted as the dressing).  Absent a critical teaching and/or or a showing of unexpected results derived from applying the glutamine to the dressing such that at least 90% of the glutamine by weight is within about 50% of the thickness of the dressing, the Office contends such a limitation does not patentably distinguish Applicant’s invention over the prior art since it would have been prima facie obvious to one having ordinary skill in the art to provide the glutamine on the first surface to be initially deposited at the tissue site and just below the first surface such that during absorption of the dressing, additional glutamine can be delivered to the wound in order to increase the rate of healing.
As regards claim 13, modified Boyle et al. discloses the dressing of claim 1, except wherein the at least one nutrient further comprises a vitamin.  However, Carter et al. teaches that it is further known to provide its wound dressing with additional wound healing agents such as vitamins when preparing the dressing or after preparation of the dressing (paras. [0048] and [0047]) in order to speed up the healing process.
In view of Carter et al., it would have been it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added additional agents such as vitamins glutamine when preparing the dressing or after preparation of the dressing of Boyle et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 14, modified Boyle et al. discloses the dressing of claim 1, further comprising a wound healing agent (note the disclosure or wound healing agents in para. [0022].
As regards claim 15, modified Boyle et al. discloses the dressing of claim 14, wherein the wound healing agent comprises a non-steroidal anti-inflammatory drug, a steroid, an anti-inflammatory cytokine, an anesthetic, an antimicrobial agent, a growth factor, or combinations thereof (note the disclosure of growth factors in para. [0022]).
As regards claim 16, modified Boyle et al. discloses dressing of claim 15, wherein the wound healing agent comprises the growth factor, which is selected from the group consisting of a platelet- derived growth factor (PDGF), a fibroblast growth factor (FGF), an epidermal growth factor (EGF), and combinations thereof (note the disclosure of fibroblast growth factor in para. [0022]).
As regards claim 17, modified Boyle et a. discloses the dressing of claim 1, except wherein the at least one nutrient further comprises an amino acid other than glutamine. Carter et al. further teaches resorbable polymers that may be use to prepare the dressing include such as proteins that comprise amino acids other than glutamine, such as lysine, tyrosine, etch. (para. [0037], lines 5-8).
Wong discloses arginine is a semi-essential amino acid because even though the body normally makes enough of it, supplementation is sometimes needed during critical illness and sever trauma.  There have been numerous research studies focusing on using arginine to enhance wound healing and pressure ulcer prevention.  It is required for promotion of nitrogen balance, cell proliferation, T lymphocyte function and collagen accumulation.  It also changes into nitric oxide, which is known for vasodilatory and angiogenic properties (page 2, para. [0003]).  Recently, arginine has been found to accelerate wound healing in combination HMB and glutamine (page 3, para. [0003]).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have provided an additional amino acid such as arginine when preparing the dressing of Boyle et al., in order to achieve the predictable result accelerating wound healing when the dressing is applied to a chronic wound.
As regards claim 18, modified Boyle et al. discloses the dressing claim 1, wherein at least a portion of the dressing is freeze dried (note Abstract and para. [0011]).
As regards claim 19, modified Boyle et al. discloses dressing of claim 1, further comprising a cover (the article further comprises a backing sheet extending over the active layer opposite to the wound facing side of the active layer, para. [0032]) configured to be placed over a bioresorbable layer comprising the ORC (the sponges are bioabsorbable, [0009]) and the collagen so as to form a sealed space including the tissue site (the backing sheet is larger than the active layer such that a marginal region…extend around the active layer so as to form a so-called island dressing.  In such cases, the backing sheet is preferably coated with a pressure sensitive medical grade adhesive in at least its marginal region, para. [0032]; it is inherent that marginal region adheres to the user to seal the active layer).
As regards claim 20, Boyle et al. discloses a method for providing therapy to a tissue site (the present invention provides a method of treatment of a chronic wound in a mammal, such as a decubitus ulcer, venous ulcer or a diabetic ulcer para. [0042]). The method comprising: positioning a dressing comprising oxidized regenerated cellulose (ORC) and collagen (the method comprising applying a wound dressing material according to the invention to the wound, the dressing comprising oxidized regenerated cellulose (ORC) and collagen (para. 0027]). 
Boyle et al. fails to teach the dressing comprises at least one nutrient comprising glutamine adjacent to the tissue site.  However, Carter et al. discloses devices such as dressings for wound care (Abstract).  Carter et al. teaches resorbable polymers that may be use to prepare the dressing include such as proteins that comprise amino acids such as glutamine (para. [0037]).
Wong in teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine when preparing the dressing of Boyle et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/112850 (“Cullen et al.”) in view of U.S. Patent No. 20150377878 (“Carter et al.”).
As regards calim1, Cullen et al. discloses antioxidant wound dressing materials that substantially discloses Applicants’ presently claimed invention. More specifically, Cullen et al. discloses a dressing (Abstract) configured to be positioned adjacent to a tissue site (inherent that the dressing should be placed on a wound, i.e., adjacent a tissue site), the dressing comprising: oxidized regenerated cellulose and collagen (Abstract and page 7, lines 9-13, the substrate comprise collagen and/or chitosan and oxidized regenerated cellulose).   
Cullen et al. fails to disclose the wound dressing comprises at least one nutrient comprising glutamine. However, Carter et al. discloses devices such as dressings for wound care (Abstract).  Carter et al. teaches resorbable polymers that may be used to prepare the dressing include such as proteins that comprise amino acids, for example, glutamine (para. [0037]). It must be further noted that the amino acids such as glutamine are resorbed by the body and is an alternative way of providing glutamine to a user.
Wong in teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine when preparing the dressing of Cullen et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 2, modified Cullen et al. discloses the dressing of claim 1, wherein the dressing comprises from about 50% to about 60% collagen by weight of the dressing (page 7, lines 9-13 discloses 60% collagen).
As regards claim 3, modified Cullen et al. discloses the dressing of claim 1, wherein the dressing comprises from about 40% to about 50% ORC by weight of the dressing (page 7, lines 9-13 discloses 40% oxidized regenerated cellulose).
As regards claim 4, modified Cullen et al. discloses the dressing of claim 1, except the amount of glutamine provided to the dressing, thereby failing to disclose the dressing comprises from about 0.1 grams of glutamine per gram of the ORC and the collagen to about 1 gram of glutamine per gram of the ORC and the collagen.
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
Since the general concept of providing a wound dressing with an amount of glutamine per gram of both collagen and ORC falls within the realm of common knowledge as optimization of a result effective variable, it would have been obvious to one of ordinary skill in the art before the effective time of filing of the instant invention, to discover, through routine experimentation, use of glutamine in an amount of about 0.1 g of glutamine per gram of ORC and the collagen to about 1 g of glutamine per gram of ORC and the collagen, in order to increase the rate of wound healing.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. in view of Carter et al. and Wong, as applied to claim 1 above, and in further view of U.S. Patent No. 6,923,320 (“Grossman et al.”).
As regards claim 12, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second surfaces, note the disclosure of the backing layer opposite the wound facing side of the active layer, i.e. dressing, in para. [0032] and that the active layer is in contact with the wound, para. [0031]).  Modified Boyle et al. fails to disclose a film applied to the first surface, wherein the film comprises the glutamine.
Grossman in its disclosure of an analogous dressing (10) teaches it is known to supply an absorbent pad (16) with an antimicrobial film (see col. 36, lines 36-38) as means to deliver a wound healing agent to a wound site.  In view of Grossman, it would have been obvious to one having ordinary skill in the art before the effective time of filing the claimed invention to have applied a glutamine film on the dressing of modified Boyle et al. in order to achieve the predictable result of applying a wound healing agent to a wound site.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786